DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of 17/404,920
A system comprising: a plurality of sound emitters configured to receive a plurality of sound emissions signals from a plurality of channels, wherein one of the plurality of sound emission signals associated with one of the plurality of sound emitters is interrupted while the other sound emissions signals pass to the other corresponding plurality of sound emitters; and a sound detection circuit configured to receive an electrical ambient sound signal based on ambient sound sensed by the one of the plurality of sound emitters responsive to the interrupted one of the plurality of sound emission signals.
Claim 1 of 11102599
A system comprising: a sound controller; a sound emitter comprising at least one electrical connection to receive an electrical sound emission signal comprising a plurality of sound channels from the sound controller; a sound emission interruption circuit connected to the sound emitter and configured to interrupt reception of a sound channel of the plurality of sound channels; and a sound detection circuit connected to the sound emitter via the at least one electrical connection, wherein the sound detection circuit is configured to receive an electrical ambient sound signal based on ambient sound sensed by the sound emitter when the reception of the electrical sound emission signal is interrupted by the sound emission interruption circuit.
Claim 8 of 17/404,920
A method comprising: receiving, via a plurality of sound emitters, a plurality of sound emissions signals from a plurality of channels, wherein one of the plurality of sound emission signals associated with one of the plurality of sound emitters is interrupted while the other sound emissions signals pass to the other corresponding plurality of sound emitters; and receiving, via a sound detection circuit, an electrical ambient sound signal based on ambient sound sensed by the one of the plurality of sound emitters responsive to the interrupted one of the plurality of sound emission signals.
Claim 12 of 11102599
A method comprising: receiving an electrical sound emission signal, by a sound emitter, comprising a plurality of sound channels from a sound controller; interrupting reception of a sound channel of the plurality of sound channels by a sound emission interruption circuit connected to the sound emitter; and receiving an electrical ambient sound signal via a sound detection circuit, based on ambient sound sensed by the sound emitter when the reception of the electrical sound emission signal is interrupted by the sound emission interruption circuit.
Claim 15 of 17/404,920
A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: receiving, via a plurality of sound emitters, a plurality of sound emissions signals from a plurality of channels, wherein one of the plurality of sound emission signals associated with one of the plurality of sound emitters is interrupted while the other sound emissions signals pass to the other corresponding plurality of sound emitters; and receiving, via a sound detection circuit, an electrical ambient sound signal based on ambient sound sensed by the one of the plurality of sound emitters responsive to the interrupted one of the plurality of sound emission signals.
Claim 20 of 11102599
A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: receiving an electrical sound emission signal, by a sound emitter, comprising a plurality of sound channels from a sound controller; interrupting reception of a sound channel of the plurality of sound channels by a sound emission interruption circuit connected to the sound emitter; and receiving an electrical ambient sound signal via a sound detection circuit, based on ambient sound sensed by the sound emitter when the reception of the electrical sound emission signal is interrupted by the sound emission interruption circuit.



Claims 1, 8, 15 of application number 17/404,920 (hereinafter referred to as ‘920) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 & 20 of U.S. Patent No. 11102599 (hereinafter referred to as ‘599). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘920 claims 1, 8 & 15 are obvious various wordings of ‘599 claims 1, 12 & 20.

Claims 1-20 would be allowable once double patenting rejection is overcome.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651           					6/28/2022